On July 15, 2003, this court accepted the resignation of respondent, Scott W. Spencer, with disciplinary action pending. On September 22, 2003, movant, Disciplinary Counsel, filed a motion for order to appear and show cause, requesting the court to issue an order directing respondent to appear and show cause why he should not be found in contempt for his failure to comply with this court’s July 15, 2003 order. On November 14, 2003, this court granted that motion and advised respondent to file a written response by December 4, 2003. Respondent did not file a written response. Accordingly,
IT IS ORDERED by the court, sua sponte, that respondent appear in person before this court on January 14, 2004, at 9:00 a.m.
IT IS FURTHER ORDERED that the Clerk of this court issue certified copies of this order as provided for in Gov.Bar R. V(8)(D)(1).